Per Curiam.
This action was dismissed at the close of plaintiff’s case upon the ground that there was not sufficient evidence to justify a verdict against defendant. After a careful examination of the record we concur in that conclusion. The right of plaintiff to recover depended upon the question whether defendant ever became the active cashier of plaintiff, or ever assumed the duties' or responsibilities of the position. The evidence will not justify an affirmative answer to the question, and the dismissal was proper.
Order affirmed.